Citation Nr: 0947951	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  07-22 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for scars, residual 
of shrapnel wounds (SWs) to the left leg and left arm.

2.  Entitlement to a compensable rating for scar, residual of 
SW to the mid lower back, co-located with pilonidal cyst.

3.  Entitlement to service connection for benign prostatic 
hypertrophy as due to exposure to herbicides during service.

4.  Entitlement to service connection for essential tremors 
as due to exposure to herbicides during service.

5.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a head injury with 
dizziness disability, and if so, whether service connection 
is warranted.

6.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a kidney disability, 
and if so, whether service connection is warranted.

7.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a bilateral ankle 
disability, and if so, whether service connection is 
warranted.

8.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a cervical spine 
disability, and if so, whether service connection is 
warranted.

9.  Entitlement to service connection for a respiratory 
disability.  

10.  Entitlement to service connection for a lumbar spine 
disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from September 1955 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The issues of service connection for cervical spine, 
respiratory, and lumbar spine disabilities are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's scars of the left leg and left arm are not 
painful, do not cause limitation of motion or other 
functional impairment, they are not deep, they do not cover 
an area of 144 square inches (929 sq. cm.) or greater, and 
they are not unstable on examination.

2.  The Veteran's mid lower back scar with pilonidal cyst is 
not painful, does not cause limitation of motion or other 
functional impairment, is not deep, does not cover an area of 
144 square inches (929 sq. cm.) or greater, but is 
periodically unstable due to the pilonidal cyst.  

3.  The Veteran served in Vietnam.  

4.  The Secretary of VA has not specifically determined that 
there is a positive association between herbicide exposure 
and benign prostatic hypertrophy and essential tremors.

5.  In a January 2002 rating decision, the RO denied service 
connection for a head injury with dizziness.  

6.  Evidence submitted since the RO's January 2002 rating 
decision as to the denial of service connection for a head 
injury with dizziness, by itself or when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
therefore does not raise a reasonable possibility of 
substantiating the claim.

7.  In May 2004 rating decision, the RO denied service 
connection for a kidney disability, a bilateral ankle 
disability, and a cervical spine disability.  

8.  Evidence submitted since the RO's May 2004 rating 
decision as to the denials of service connection for kidney 
and bilateral ankle disabilities, by itself or when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claims 
and therefore does not raise a reasonable possibility of 
substantiating the claims.

9.  Evidence submitted since the RO's May 2004 rating 
decision as to the denial of service connection for a 
cervical spine disability, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, and therefore raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for scars, residual 
of SWs to the left leg and left arm, have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 
4.20, 4.118, Part 4, Diagnostic Code 7804 (2009).

2.  The criteria for a 10 percent rating, but no more, for 
scar, residual of SW to the mid lower back, co-located with 
pilonidal cyst, are met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.7, 4.20, 4.118, Part 4, 
Diagnostic Code 7819-7803 (2009).

3.  Benign prostatic hypertrophy may not be presumed to be 
the result of herbicide exposure during active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

4.  Essential tremors may not be presumed to be the result of 
herbicide exposure during active military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1110, 1131 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

5.  The RO's January 2002 rating decision which denied 
service connection for a head injury with dizziness is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009).

6.  New and material evidence has not been received since the 
RO's January 2002 rating decision which denied service 
connection for a head injury with dizziness; thus, the claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2009), 38 C.F.R. § 3.156 (2009).

7.  The RO's May 2004 rating decision which denied service 
connection for a kidney disability, a bilateral ankle 
disability, and a cervical spine disability, is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009).

8.  New and material evidence has not been received since the 
RO's May 2004 rating decision which denied service connection 
for a kidney disability and a bilateral ankle disability; 
thus, those claims are not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2009), 38 C.F.R. § 3.156 (2009).

9.  New and material evidence has been received since the 
RO's May 2004 rating decision as to the denial of service 
connection for a cervical spine disability; thus, the claim 
of service connection for a cervical spine disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, 
VCAA letter were sent in January, May, and June 2006 which 
fully satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; and (3) informed 
the claimant about the information and evidence that the 
claimant is expected to provide.  

In addition, as this case includes issues involving new and 
material evidence, the Board notes that the VCAA notification 
which has been furnished to the claimant satisfied the 
directives of Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
Kent, the United States Court of Appeals for Veterans Claims 
(Court) clarified VA's duty to notify in the context of 
claims to reopen.  With respect to such claims, VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  In this case, the claimant has been sent Kent 
compliant notices.  

With regard to the increased rating claims, the notice 
requirements under 38 U.S.C.A. § 5103 underwent significant 
changes during the pendency of the Veteran's appeal.  The 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that, for increased rating claims, 
notice provided to the Veteran under 38 U.S.C.A. § 5103 need 
not be "veteran specific," and that VA is not required to 
notify the Veteran that he may submit evidence of the effect 
of his worsening disability on his daily life, nor is VA 
required to notify the Veteran of diagnostic codes that his 
disability may be rated under.  See Vazquez-Flores/Wilson v. 
Shinseki, No. 2008-7150 (Fed. Cir., Sept. 4, 2009).  
Nonetheless, the Board notes that, in a May 2008 letter, the 
Veteran was informed of the diagnostic codes that his 
disabilities may be rated under, and was notified that he may 
submit evidence regarding the impact of his disability on his 
employment and daily life.

The Board notes that the VCAA notices along with the 
statement of the case (SOC) and supplemental statements of 
the case (SSOCs) provided information to the claimant 
relevant to the specific pertinent diagnostic codes.  Also, 
in addition, in VCAA letters, the section entitled "How VA 
Determines the Disability Rating," specifically cited to the 
impact on employment and described the types of evidence 
which would support the claim.  The claimant was also told 
that disability rating range from zero to 100 percent based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34).  In this case, an SOC and SSOCs have been issued.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations.  38 C.F.R. § 3.159(c)(4).  The examinations are 
adequate as the examiner reviewed the pertinent history, 
examined the Veteran, discussed current symptoms, and 
provided rationale.  Therefore, the examinations in this case 
are adequate upon which to base a decision.  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by the record.  
The records satisfy 38 C.F.R. § 3.326.

The VCAA letters also discussed the appropriate disability 
rating or effective date to be assigned.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Background

The service treatment records reflect that an April 1953 
chest x-ray was normal.  In December 1954, the Veteran was 
afforded a separation examination.  On evaluation, the head, 
lungs and chest, genitourinary system, upper extremities, 
feet, lower extremities, spine, musculoskeletal system, and 
neurological system were all normal.  With regard to the 
shrapnel wound injury, the examiner noted that the Veteran 
had  scar on his left arm and right leg.  Only scars were 
noted, no other abnormality was indicated.  

On his Report of Medical History, the Veteran specifically 
denied having frequent or severe headaches; dizziness or 
fainting spells; chronic or frequent colds; history of head 
injury; night sweats; asthma, shortness of breath; pain or 
pressure in the chest; chronic cough; history of broken 
bones; frequent or painful urination; kidney stones or blood 
in urine; arthritis or rheumatism; bone, joint, or other 
deformity; lameness; back trouble of any kind; neuritis; 
paralysis; or epilepsy or fits.  He indicated that he had 
experienced foot trouble; no ankle disease or injury was 
reported.  

In 1955, the Veteran underwent an entrance examination.  On 
evaluation, the head, lungs and chest, genitourinary system, 
upper extremities, feet, lower extremities, spine, 
musculoskeletal system, and neurological system were all 
normal.  

In January 1957, the Veteran was treated for acute, viral 
bronchitis.  

In May 1961, the Veteran underwent a separation examination.  
On evaluation, the head, lungs and chest, genitourinary 
system, upper extremities, feet, lower extremities, spine, 
musculoskeletal system, and neurological system were all 
normal.  

In October 1966, the Veteran had a pilonidal cyst which was 
opened and drained
In April 1967, the Veteran was treated for a cough and sore 
throat, but his chest was clear.  

In June 1967, the Veteran was afforded a reenlistment 
examination.  On evaluation, the head, lungs and chest, 
genitourinary system, upper extremities, feet, lower 
extremities, spine, musculoskeletal system, and neurological 
system were all normal.  

In October 1968, the Veteran was seen for complaints of 
"numbness of the chest," but the complaints resolved.  

In November 1970, the Veteran was treated for a sprained left 
ankle.  

In November 1970, the Veteran was afforded an annual 
examination.  On evaluation, the head, lungs and chest, 
genitourinary system, upper extremities, feet, lower 
extremities, spine, musculoskeletal system, and neurological 
system were all normal.  On his Report of Medical History, 
the Veteran specifically denied having frequent or severe 
headaches; dizziness or fainting spells; chronic or frequent 
colds; history of head injury; night sweats; asthma, 
shortness of breath; pain or pressure in the chest; chronic 
cough; history of broken bones; frequent or painful 
urination; kidney stones or blood in urine; arthritis or 
rheumatism; bone, joint, or other deformity; lameness; back 
trouble of any kind; neuritis; paralysis; or epilepsy or 
fits.  He indicated that he had experienced foot trouble and 
broken bones, but stated that this related to toe fractures; 
no ankle disease or injury was reported.  

In April 1971, the Veteran was afforded a retirement 
examination.  On evaluation, the head, lungs and chest, 
genitourinary system, upper extremities, feet, lower 
extremities, spine, musculoskeletal system, and neurological 
system were all normal.  On his Report of Medical History, 
the Veteran specifically denied having frequent or severe 
headaches; dizziness or fainting spells; chronic or frequent 
colds; history of head injury; night sweats; asthma, 
shortness of breath; pain or pressure in the chest; chronic 
cough; frequent or painful urination; kidney stones or blood 
in urine; arthritis or rheumatism; bone, joint, or other 
deformity; lameness; back trouble of any kind; neuritis; 
paralysis; or epilepsy or fits.  He indicated that he had 
experienced foot trouble, but stated that this related to the 
right foot; no ankle disease or injury was reported.  

Post-service, in a September 1998 rating decision, service 
connection for a kidney condition was denied on the basis 
that there was no kidney condition shown during service.  

In a June 1999 rating decision, service connection was 
granted for SWs of the left leg and left arm and a 
noncompensable rating was assigned from May 1998.  In 
addition, service connection was granted for SW to the mid 
lower back, co-located with pilonidal cyst.  A noncompensable 
rating was assigned effective May 1998.  However, service 
connection was denied, in pertinent part for a neck 
disability, kidney disability, head injury with dizziness, 
and a bilateral ankle disability.  

The Veteran's claim of service connection for a neck 
disability was denied on the basis that there was no neck 
disease or injury shown during service or a chronic neck 
disability in the initial year post-service presumptive 
period.  The claim of service connection for a kidney 
disability was denied as there was no kidney disease or 
injury shown during service or a chronic kidney disability in 
the initial year post-service presumptive period.  Further, 
there was no ling between current kidney disability and 
service.  The claim of service connection for a head injury 
was denied as there was no head injury shown during service 
or a head/dizziness disability in the initial year post-
service presumptive period.  The claim of service connection 
for a bilateral ankle disability was denied because, although 
ankle treatment was rendered during service, any ankle 
disability resolved by retirement and a chronic bilateral 
ankle disability was not shown in the initial year post-
service presumptive period.  In June 1999, the Veteran was 
notified of the June 1999 rating decision, but he did not 
initiate an appeal.  

In a January 2002 rating decision in pertinent part, service 
connection was denied for a neck disability, asbestos 
exposure, head injury with dizziness, and a kidney 
disability.  The Veteran's claim of service connection for a 
neck disability was denied on the basis that there was no 
neck disease or injury shown during service and although he 
has a current neck disability, there is no link to military 
service.  The claim of service connection for a kidney 
disability was denied on the basis that there was no kidney 
disease or injury shown during service and although he has a 
current kidney disability, there is no link to military 
service.  The claim of service connection for a head injury 
was denied as there was no head injury shown during service 
and although he has a current disability, there is no link to 
military service.  The claim of service connection for a 
bilateral ankle disability was denied because although he has 
a current ankle disability, there is no link to military 
service.  The claim of service connection for asbestos 
exposure was denied on the basis that the service treatment 
records reflected to care for this disability.  Further, 1993 
chest x-rays documented normal lungs with no active disease.  
There was no diagnosis of asbestosis or mesothelioma.  In 
March 2002, the Veteran was notified of the June 1999 rating 
decision, but he did not initiate an appeal.  

In a May 2004 rating decision, the RO determined that new and 
material evidence had not been received to reopen the claims 
of service connection for kidney, bilateral ankle, and neck 
disabilities.  The Veteran initiated an appeal via a notice 
of disagreement, but in September 2005, submitted written 
correspondence in which he withdrew his appeal.  

In an August 2006 rating decision, increased ratings for SW 
of the left leg and left arm as well as for the mid lower 
back were denied.  Also, service connection was denied for 
muscle stiffness and lumbar spondylosis (low back), benign 
prostatic hypertrophy, residuals of pneumonia, and essential 
tremors.  The RO also determined that new and material 
evidence had not been received to reopen the claims of 
service connection for neck, kidney, head/dizziness, and 
bilateral ankle disabilities.  

Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the United States Court 
of Appeals for Veterans Claims ("the Court") found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
this case, there has not been a material change in the 
disability levels and uniform ratings are warranted.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

In this case, service connection has been granted for SWs to 
the left leg, left arm, and mid lower back (which is co-
located with a pilonidal cyst).  The inservice treatment 
records for the SWs are not of record.  However, other 
contemporaneous evidence reflects residuals of scarring only, 
with a pilonidal cyst for the mid-lower back as shown in a 
separation examination.  There are no VA or private 
examinations dated immediately after service.  The first 
pertinent examination was a VA scar examination conducted in 
March 1999.  At that time, the scar of the left leg was 
slightly depressed with minimal underlying tissue loss.  It 
was hypopigmented and measured 1 centimeter in diameter (it 
was round).  There were no other positive findings.  The left 
arm scar was also 1 centimeter in diameter and was located 
just above the elbow.  It was also slightly depressed with 
minimal hypopigmentation.  The mid back scar was located at 
the upper gluteal fold.  The scar measured 1 centimeter wide 
by 10 centimeters long.  There were small depressions, 
superior area, and perhaps a small pore approximately 3/4th 
of the way down the scar.  The texture was somewhat rough.  
There were varying areas of hypopigmentation and 
hyperpigmentation.  The Veteran reported that once or twice a 
year, there was clear fluid drainage.  None of the scars were 
tender or productive of limitation of function.  With regard 
to the pilonidal cyst, the examiner noted that it was 
possible that there was a residual cyst formation causing the 
current drainage reported by the Veteran.  

In November 2005, the current claim for increased ratings was 
received.  In conjunction with this claim, the Veteran was 
afforded a VA scar examination in February 2006.  With regard 
to the back area, the Veteran reported that he had 
generalized back pain.  Physical examination revealed a scar 
in the midline of the low back which measured 4 centimeters.  
There was no pain and no adherence to underlying tissue.  The 
texture was normal and the scar was not unstable.  There was 
no elevation or depression of the surface contour.  The scar 
was superficial.  There was no inflammation, edema, or keloid 
formation.  There was no induration or inflexibility.  There 
was also no limitation of motion due to the scar or 
disfigurement.  The diagnosis was shrapnel wound of the low 
back.  The examiner indicated that there was no disability 
related to this scar.  The Veteran indicated that his SW of 
the leg did not bother him.  No residual disability of the 
left leg or arm was indicated.

In August 2008, the Veteran was afforded another VA 
examination.  The description of the scars was consistent 
with prior examinations.  With regard to the left leg, left 
arm, and back scars, the examiner noted that the Veteran did 
not suffer any muscle injury.  There was no intermuscular 
scarring.  There was no nerve damage, tendon damage, bone 
damage, muscle herniation, loss of deep fascia or muscle 
substance, or limitation of motion due to muscle disease or 
injury.  The examiner stated that the scar wounds healed 
without significant sequalae.  

Each scar has been assigned a non-compensable rating.  The 
scars of the left leg and left arm have been assigned ratings 
under Diagnostic Code 7804.  The scar of the mid lower back 
has been assigned a non-compensable rating under Diagnostic 
Code 7819-7804.  

Pursuant to 38 C.F.R. § 4.56, governing the evaluation of 
muscle disabilities, (a) An open comminuted fracture with 
muscle or tendon will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal; (b) A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged; (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; (d) Under Diagnostic Codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. 
§ 4.56(d)(1)

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile. (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests. (D) Visible 
or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles. (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle. (G) Induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56 (d)(4).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For 
compensable muscle group injuries which are in the same 
anatomical region, but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55.

Based on the inservice and post-service findings, there is no 
evidence that the shrapnel penetrated any muscle group or 
caused nerve injury.  The VA examiners, as noted, indicated 
that there were no muscle injuries.  The only residuals from 
the SW injuries are scarring of the left leg, left arm, and 
mid lower back.  As such, the rating codes pertaining to 
muscle injuries or nerve damage are not for application.  

The RO assigned ratings for all three scars as non-
compensably disabling under Diagnostic Code 7804.  

The rating criteria for scars provides that scars, other than 
head, face, or neck, that are deep or that caused limited 
motion warrant a 10 percent rating if the area or areas 
exceed 6 square inches (39 sq. cm).  In order for a 20 
percent rating to be warranted, the area or areas must exceed 
12 square inches (77 square centimeters).  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801.  

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion warrant a 10 percent 
rating for area or areas of 144 square inches (929 sq. cm.) 
or greater.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7802.  A 10 percent rating may be assigned for scars 
which are superficial and unstable.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.  
A 10 percent rating is assigned for scars which are 
superficial and painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Scars may also be rated based on 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.

In this case, with regard to the left leg and left arm, a 
review of the comprehensive evidence as set forth above 
establishes that a compensable rating is not warranted for 
either scar.  The competent evidence shows that the service-
connected scars are not painful.  Likewise, no limitation of 
motion or other functional impairment due to the scars was 
shown.  The Veteran's scars are not deep as there was only 
minimal tissue loss and slight depression.  The scars are not 
unstable.  There was no skin ulceration or breakdown over the 
scars.  The scars do not cover an area of 144 square inches 
(929 sq. cm.) or greater.  

Accordingly, the criteria for compensable ratings for the 
scars of the left leg and left arm have not been met. 

With regard to the mid lower back, the rating criteria the RO 
has applied, 38 C.F.R. § 4.118, Diagnostic Code 7819, for 
benign skin neoplasms, the provisions for evaluation are 
based on either scars or functional impairment.  In this 
case, the VA examinations reflect no functional impairment.  
As noted above, the applicable rating is based on the scar.  

Turning to the mid lower back/pilonidal cyst scar, the 
evidence also does not show that the scar is deep or painful, 
causes limitation of motion or other functional impairment, 
or covers an area of 144 square inches (929 sq. cm.) or 
greater.  However, the evidence suggests that the scar is 
periodically unstable and causes some ulceration.  The Board 
is aware of the Court's decision in Ardison v. Brown, 6 Vet. 
App. 405, 408 (1994), a case which, like this one, concerned 
the evaluation of a service-connected disorder which 
fluctuated in its degree of disability, that is, a skin 
disorder which had "active and inactive stages" or was 
subject to remission and recurrence.  The Court also remanded 
that case for the VA to schedule the veteran for an 
examination during an "active" stage or during an outbreak of 
the skin disorder.  Ardison, at 408; see also Bowers v. 
Derwinski, 2 Vet. App. 675, 676 (1992) [holding that "it is 
the frequency and duration of the outbreaks and the 
appearance and virulence of them during the outbreaks that 
must be addressed."].  The Board accepts as credible the 
Veteran's contentions that the cyst is recurrent.  As such, a 
10 percent rating under Diagnostic Code 7803 as the code most 
closely analogous is warranted.  See 38 C.F.R. § 4.20.  A 
higher rating is not warranted because, as noted, the scar 
does not cause limitation of motion/functional impairment or 
cover an area of sufficient size.  

The Board notes that recently, the regulations pertaining to 
the evaluation of the skin were amended, effective October 
23, 2008.  See 73 Fed. Reg. 54,708 (2008) (presently codified 
at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2009)).  
However, this case was filed prior to the effective date and 
neither the Veteran nor his representative has requested 
review under the new rating criteria.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports a higher rating of 10 percent for scar 
of the mid lower back with pilonidal cyst, but the 
preponderance of the evidence is against compensable ratings 
for scars of the left leg and left arm.  

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's scars 
with the established criteria found in the rating schedule 
for the scars shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology; 
as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability.  Additionally, there 
is not shown to be evidence of marked interference with 
employment due to the scars.  There is nothing in the record 
which suggests that the disability itself markedly impacted 
his ability to perform his job.  Moreover, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected scars on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the Veteran has not shown 
in this case is that the service-connected scars' 
manifestations have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.

Service Connection

Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, that veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical 
diagnosis.  Instead, under section 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson reaffirms the holdings in 
Jandreau and Buchanan that VA must consider the competency of 
the lay evidence and cannot outright reject such evidence on 
the basis that such evidence can never establish a medical 
diagnosis or nexus.  This does not mean, however, that lay 
evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in 
those cases where the lay person is competent and does not 
otherwise require specialized medical training and expertise 
to do so, i.e., the Board must determine whether the claimed 
disability is a type of disability for which a lay person is 
competent to provide etiology or nexus evidence.  The Court 
has specifically indicated that lay evidence may establish 
the existence of a current disorder capable of lay 
observation, to specifically include varicose veins, 
tinnitus, and flat feet.  See Barr; Charles v. Principi, 
16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  A claimant generally is not competent 
to diagnose his mental condition; he is only competent to 
identify and explain the symptoms that he observes and 
experiences.  Clemons v . Shinseki, 23 Vet. App. 1 (2009).

While the Veteran is competent to report having symptoms of 
prostate and neurological symptoms, he is not competent to 
make a complex medical assessment regarding their claimed 
relationship to herbicide exposure.  Although the Board does 
not doubt his sincere belief that there is an etiological 
link, his opinion is outweighed by the expansive scientific 
studies and data discussed below.  See Jandreau; see also 
Woehlaert.  

Herbicide Exposure

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must 
show: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during the 
service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed.Cir.2004).  There must be competent evidence of a 
current disability; proof as to incurrence or aggravation of 
a disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the inservice injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Further, a chronic, tropical, or prisoner-of-war related 
disease, or a disease associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309 will be 
considered to have been incurred in or aggravated by service 
under the circumstances outlined in this section even though 
there is no evidence of such disease during the period of 
service.  No condition other than the ones listed in 38 
C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii); see also 38 C.F.R. 
§ 3.313(a).  VA has stated that "service in the Republic of 
Vietnam" includes service on inland waterways.  See 66 Fed. 
Reg. 23,166 (May 8, 2001).

If a veteran, who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), type II diabetes, and chronic lymphocytic 
leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Section 2 of the Agent Orange Act of 1991, Pub. L. 102-4 
(Act), codified in pertinent part at 38 U.S.C.A. §§ 1116(b) 
and (c), provides that whenever the Secretary determines, 
based on sound medical and scientific evidence, that a 
positive association (i.e., the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association) exists between exposure of humans to 
an herbicide agent and a disease, the Secretary will publish 
regulations establishing presumptive service connection for 
that disease.  If the Secretary determines that a presumption 
of service connection is not warranted, he is to publish a 
notice of that determination, including an explanation of the 
scientific basis for that determination.  The Secretary's 
determination must be based on consideration of reports of 
the National Academy of Sciences (NAS) and all other sound 
medical and scientific information and analysis available to 
the Secretary.

Although 38 U.S.C. § 1116 does not define "credible," it does 
instruct the Secretary to "take into consideration whether 
the results [of any study] are statistically significant, are 
capable of replication, and withstand peer review."  Simply 
comparing the number of studies which report a positive 
relative risk to the number of studies which report a 
negative relative risk for a particular condition is not a 
valid method for determining whether the weight of evidence 
overall supports a finding that there is or is not a positive 
association between herbicide exposure and the subsequent 
development of the particular condition.  Because of 
differences in statistical significance, confidence levels, 
control for confounding factors, bias, and other pertinent 
characteristics, some studies are clearly more credible than 
others, and the Secretary has given the more credible studies 
more weight in evaluating the overall weight of the evidence 
concerning specific diseases.  Section 3 of the Act directs 
the Secretary of VA to seek to enter into an agreement with 
the NAS to review and summarize the scientific evidence 
concerning the association between exposure to herbicides 
used in the Republic of Vietnam and each disease suspected to 
be associated with such exposure.

Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an 
analysis of scientific evidence.  Section 3 of the Agent 
Orange Act of 1991 directed the Secretary of VA to seek to 
enter into an agreement with NAS to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in the Republic of Vietnam and 
each disease suspected to be associated with such exposure.  
The Secretary determined, based on sound medical and 
scientific evidence, that a positive association (i.e., where 
the credible evidence for the association was equal to or 
outweighed the credible evidence against the association) 
existed between exposure to an herbicide agent and the 
disorders listed in the statute.  See 64 Fed. Reg. 59232, 
592233 (Nov. 2, 1999).

In March 2005, NAS published its sixth full report, entitled 
"Veterans and Agent Orange: Update 2004" (Update 2004).  
Consistent with prior reports of NAS, Update 2004 again found 
that there was "sufficient evidence of an association" 
between herbicide exposure and five categories of diseases in 
veterans and "limited/suggestive evidence'' of an association 
between herbicide exposure and six other categories of 
diseases in veterans.  Update 2004 also categorized certain 
health outcomes as having "inadequate/insufficient" evidence 
to determine whether they may be associated with herbicide 
exposure.  The health outcomes in this category include: 
hepatobiliary (liver) cancers; bone and joint cancer; skin 
cancers; urinary bladder cancer; renal cancer; respiratory 
disorders; gastrointestinal, metabolic, and digestive 
disorders (changes in liver enzymes, lipid abnormalities, 
ulcers).  Update 2004 also concluded that two health outcomes 
fell into the "limited or suggestive evidence of no 
association" category: gastrointestinal tumors (esophagus, 
stomach, pancreas, colon, and rectum) and brain tumors.

In June 2007, the Secretary of Veterans Affairs published 
determinations regarding these diseases, based on all 
available evidence in Update 2004 and prior NAS reports.  The 
Secretary determined that a positive association between 
exposure to herbicides and enumerated health outcomes did not 
exist.  The Secretary also reiterated that there is no 
positive association between exposure to herbicides and any 
other condition for which he has not specifically determined 
that a presumption of service connection is warranted.  See 
72 Fed. Reg. 32,395 (June 12, 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Veteran has post-service diagnoses of benign prostatic 
hypertrophy and essential tremors.  He has not been diagnosed 
as having prostate cancer or any other presumptive cancer 
affecting the claimed systems.  

Benign prostatic hypertrophy and essential tremors are not 
among the diseases specified in 38 U.S.C.A. § 1116(a).  Based 
on the provisions outlined above, the Secretary has 
determined that there is no positive association between 
herbicide exposure and the development of any condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  Accordingly, 
these disabilities may not be presumed to have been incurred 
during active military service due to herbicide exposure 
including Agent Orange exposure and service connection is not 
warranted for the claimed disabilities as related to 
herbicide exposure including Agent Orange exposure.

The Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  However, the record does not reflect any 
competent and probative evidence that the Veteran's currently 
diagnosed disabilities are etiologically related to herbicide 
exposure including Agent Orange exposure.  Rather, the 
evidence of record establishes that the Veteran has benign 
prostatic hypertrophy and essential tremors, but not that 
they are related to service.  The scientific data as cited 
above, is probative regarding any potential relationship 
between these disabilities and inservice herbicide exposure 
including Agent Orange, but shows that there is not such 
relationship.  

The Veteran served in Vietnam and he is presumed exposed to 
herbicide agents at that time.  However, as indicated above, 
benign prostatic hypertrophy and essential tremors are not 
presumptive disorders for herbicide exposure and there is no 
competent evidence showing that the current diagnoses are 
otherwise related to inservice Agent Orange or other 
herbicide exposure.  As noted, the Veteran is not competent 
to make that complicated assessment and the Board finds the 
NAS reports to be more probative than the Veteran's bare 
unsupported assertions on that matter as they are based on 
competent scientific data.  Accordingly, service connection 
is not warranted for benign prostatic hypertrophy and 
essential tremors.

New and Material

In a January 2002 rating decision, in pertinent part, service 
connection for a head injury with dizziness, a neck 
disability, and a kidney disability, was denied.  A notice of 
disagreement was not received within the subsequent one-year 
period.  Therefore, the RO's January 2002 rating decision is 
final as to the denial of those issues.  38 U.S.C.A. § 7105.

In a May 2004 rating decision, the RO determined that new and 
material evidence had not been received to reopen the claims 
of service connection for kidney, bilateral ankle, and neck 
disabilities.  As noted, although the Veteran initiated an 
appeal via a notice of disagreement, in September 2005, 
submitted written correspondence in which he withdrew his 
appeal.  See 38 C.F.R. §§20.200-20.204.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was amended.  This amendment is applicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001, and this claim was so 
filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decisions, evidence has been added to 
the claims file.  The additional evidence of record consists 
of private and VA medical evidence as well as the Veteran's 
statements.

With regard to the claims involving claimed head injury with 
dizziness, a kidney disorder, and bilateral ankle disability, 
the additional evidence is not new and material.  The 
additional evidence shows that the Veteran has continued to 
have complaints of dizziness, has kidney disability (chronic 
renal insufficiency), and has bilateral osteoarthritis of the 
ankles.  However, the new evidence does not provide an 
etiological link between any current diagnosis and service.  
As noted, this was the basis for the prior denials of service 
connection.  The Veteran's contentions that these claimed 
disabilities are related to service, to include the kidney 
disability purportedly being due to herbicide exposure, are 
duplicative of contentions of record at the time of the 
respective final RO denials.  

Therefore, new and material evidence has not been received to 
reopen the claims of service connection for claimed head 
injury with dizziness, a kidney disorder, and bilateral ankle 
disability.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

With regard to the claim of service connection for a neck 
disability, a September 1, 2006 VA outpatient medical record 
noted that the Veteran indicated that he incurred cervical 
disability during combat service to include when his bunker 
was mortared.  The Veteran stated that the neck and low back 
pain had continued since service.  The examiner apparently 
accepted this history.  This evidence tends to establish a 
basis to link current cervical spine disability to the 
Veteran's combat service.  Thus, the additional evidence is 
new and material in considering whether to reopen a claim, VA 
must assume the credibility of the aforementioned evidence 
which supports the Veteran's claim.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 
513 (1992); see also Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995).

New and material evidence has been received since the May 
2004 rating decision as pertains to the claim of service 
connection for a cervical spine (neck) disability, and the 
claim of service connection is reopened.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156.


ORDER

Entitlement to a compensable rating for scars, residual of 
SWs to the left leg and left arm, is denied.  

Entitlement to a 10 percent rating for scar, residual of SW 
to the mid lower back, co-located with pilonidal cyst, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to service connection for benign prostatic 
hypertrophy as due to exposure to herbicides during service 
is denied.  

Entitlement to service connection for essential tremors as 
due to exposure to herbicides during service is denied.  

The application to reopen the claim of service connection for 
a head injury with dizziness disability is denied.

The application to reopen the claim of service connection for 
a kidney disability is denied.

The application to reopen the claim of service connection for 
a bilateral ankle disability is denied.  

The application to reopen the claim of service connection for 
a cervical spine disability is granted.  


REMAND

Respiratory disability

The Veteran, who had combat service and was injured in 
combat, has requested on multiple occasions that he be 
afforded a VA examination.  With regard to his claimed 
pneumonia, the Board notes that the Veteran was treated for 
bronchitis during service.  In addition, the Veteran has been 
treated post-service for bronchitis.  See February 7, 2005 VA 
outpatient medical report.  The Board notes that the 
Veteran's claim of service connection may include other 
respiratory disability.  See Clemons.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the Veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See id.  

The record before VA need only (1) contain evidence that the 
Veteran has persistent or recurrent symptoms of current 
disability and (2) indicate that those symptoms may be 
associated with the Veteran's active military service.  
Duenas v. Principi, 18 Vet. App. 512 (2004).

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410, at 418 (2006).

Accordingly, the Veteran should be afforded a VA examination 
to determine if he has a respiratory disorder which is 
etiologically related to service.  

Cervical and lumbar spine disabilities

With regard to claimed cervical and lumbar disabilities, a 
September 1, 2006 VA outpatient medical record noted that the 
Veteran indicated that he incurred cervical and lumbar 
disabilities during combat service to include when his bunker 
was mortared.  The Veteran stated that the neck and low back 
pain had continued since service.  

The Court has specifically indicated that lay evidence may 
establish the existence of a current disorder capable of lay 
observation, to specifically include varicose veins, 
tinnitus, and flat feet.  See Barr; Charles v. Principi, 
16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  

The Veteran is competent to report having had pain and other 
symptoms of neck and low back problems since service.  See 
Davidson.  In this case, there are post-service diagnoses of 
cervical and lumbar spine disabilities and the Veteran has 
provided lay evidence regarding inservice symptoms as well as 
post-service continuity of symptoms of neck and low back 
problems.  The Board finds that the Veteran should be 
afforded a VA examination to make a medical assessment 
regarding the etiology of current diagnoses.  Because this 
case presents complex medical and unresolved factual 
questions and since the Board is precluded from reaching its 
own unsubstantiated medical conclusions, further development 
is required.  See Jones v. Principi, 16 Vet. App. 219, 225 
(2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) 
(en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.)

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the Veteran's treatment at the 
Nashville VA Medical Center.  

2.  Schedule the Veteran for a VA 
examination, to include respiratory, 
orthopedic, and neurological evaluations, 
determine the nature and etiology of any 
current respiratory, lumbar spine, and 
cervical spine disabilities..  Any 
indicated tests, including X-rays if 
indicated, should be accomplished.  The 
examiner should review the claims folder 
prior to examination.  The examiner 
should provide an opinion as to the 
following:

(a) whether it is more likely than 
not, less likely than not, or at 
least as likely as not, that any 
current respiratory disability to 
include, but not limited to, 
bronchitis and pneumonia, had their 
clinical onset during service or are 
related to any in-service disease, 
event, or injury.  
        
(b) whether it is more likely than 
not, less likely than not, or at 
least as likely as not, that any 
current lumbar spine disability to 
include had its clinical onset 
during service or is related to any 
in-service disease, event, or 
injury, to include during presumed 
combat-related activities.  Also, 
the examiner should provide an 
opinion if arthritis was manifest 
within a year of service separation.
        
(c) whether it is more likely than 
not, less likely than not, or at 
least as likely as not, that any 
current cervical spine disability to 
include had its clinical onset 
during service or is related to any 
in-service disease, event, or 
injury, to include during presumed 
combat-related activities.  Also, 
the examiner should provide an 
opinion if arthritis was manifest 
within a year of service separation.
        
The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the Veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


